Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1-11 and 15-20, and new claims 21-25 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-11 and 15-20 under 102 filed on June 08, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9-11, 15, 19, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al (U.S. Patent Application Publication No. 2020/0099789 A1). Miller’s patent application meets all the limitations for claims 1, 5, 9-11, 15, 19, and 23-25  recited in the claimed invention. 

As to claim 1, Miller et al teach a method performed by a terminal of a transmission participant in a wireless communication system (figure 1, pars. 0022 & 0029, first device 101/server 103 perform the steps), the method comprising: creating a first instance for a first reception control operation, in case that a mission critical (MC) video call is established (figure 1, pars. 0022, 0024, 0027, & 0029, server 103 & MC video server 105 setup first video call); and entering a reception controller state (figure 6 pars. 0097-0098, server 103 controlling incoming video calls), wherein the transmission participant is a terminating transmission participant or an originating transmission participant (figure 1, par. 0029, figure 2, par. 0034, server 103 act as transmission participant or originating transmission participant), wherein the reception controller state is a part of transmission participant state for the first reception control operation (figure 6 

As to claim 5, Miller et al teach that server entering a pending request to receive state for a second reception control operation, in case that the transmission participant is waiting to a response to a media reception request message, and starting a first timer and initializing a first counter to 1, wherein the media reception request message can be cancelled in the pending request to receive state, even before receiving the response to the media reception request message (pars. 0091-0095, providing service to a request  based on given time period and number of uses the service).

As to claim 9, Miller et al teach that the transmission participant is in a pending reception release state for a second reception control operation, in case that the transmission participant is waiting for a response to a MRE request message, and wherein a second timer is running in the pending reception release state (pars. 0093-0095).

As to claim 10, Miller et al teach that receiving the response to the MRE request message: transmitting a transmission control acknowledgement message, in case that a first bit in the response to the MRE request message indicates that acknowledgement is 

As to claim 11, Miller et al teach that the transmission participant is in a terminated state for a second reception control operation, deleting an instance of a state machine for the second reception control operation; and indicating to a state machine for the first reception control operation to move to a call releasing state, in case that a session is initiated as a broadcast group call (pars. 0024, 0054, 0082, 0085, reference teaches about group call and broadcasting MC video).

As to claims 15, 19, and 23-25, they are also rejected for the same reasons set forth to rejecting claims 1, 5, and 9-11 above, since claims 15, 19, and 23-25 are merely an apparatus for the method of operations defined in the claims 1, 5, and 9-11, and claims 15, 19, and 23-25 do not teach or define any new limitations than above rejected claims 1, 5, and 9-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Miller et al (U.S. Patent Application Publication No. 2020/0099789 A1) in view of Liu et al (U.S. Patent Application Publication No. 2017/0223079 A1).

As to claim 2, Miller et al teach that receiving a media transmission notification message from a transmission control server; transmitting a transmission control acknowledgement message, in case that the media transmission notification message indicates that an acknowledgement is required: providing a media transmission notification to a user (figure 6, pars. 0108-0113, server providing a media transmission notification by establishing session) and remaining in the reception controller state (figure 6, pars. 0113-0114).
However, Miller et al do not teach that storing a user ID and a synchronization source (SSRC) of a user transmitting a media, wherein the transmission control acknowledgement message includes a message type field set to indicate a media transmission notification, and a source field set to indicate that the transmission participant is a source.

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Liu et al as stated above with the method performed by a terminal of a transmission participant of Miller et al for storing user ID and SSRC and identifying message because it would have increased security of video data and improved video communication technology.

As to claim 16, it is also rejected for the same reasons set forth to rejecting claim 2 above, since claim 16 is merely an apparatus for the method of operations defined in the claim 2, and claim 16 does not teach or define any new limitations than above rejected claim 2.

Claim Objections
Claim 3-4, 6-8, 17-18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 17 are objected because the prior art of record does not disclose or teach or suggest or render obvious the steps of: transmitting a media reception request 

Response to Arguments
Applicant’s amendments with respect to the claims 1-11 and 15-25 filed on June 08, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-11).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Lee, U.S. Patent Application Publication No. 2014/0108568 A1. 
Reference teaches about multimedia content sharing service.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 01, 2021